t c memo united_states tax_court tony d ishizaki petitioner and rang sun park ishizaki intervenor v commissioner of internal revenue respondent docket no filed date p and i filed a joint federal_income_tax return following examination r determined that constructive_dividend income from a furniture business operated by the spouses had been omitted on the return after a joint notice_of_deficiency was issued to p and i p filed a petition with this court not challenging r’s determinations but seeking relief from joint_and_several_liability i subsequently intervened in the proceeding disputing p’s entitlement to the relief sought held p has failed to establish his entitlement to relief from joint_and_several_liability pursuant to either subsec b or subsec c of sec_6015 i r c joseph eb diamond for petitioner mufthiha sabaratnam for intervenor david r jojola for respondent memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure respondent also determined an addition_to_tax of dollar_figure pursuant to sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the sole issue for decision is the claim by tony d ishizaki petitioner for relief from joint_and_several_liability for the deficiency addition and penalty determined by respondent unless otherwise indicated all section references are to sections of the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact at the time of filing his petition in this case petitioner provided an address in montebello california petitioner’s educational background consists of a high school education that continued partially through the tenth grade and approximately months of junior college courses thereafter and throughout all relevant periods petitioner has been involved in business ventures relating to the manufacture and sale of furniture prior to his marriage petitioner created a company called tony ishizaki studios which operated in this sector then in petitioner and intervenor rang sun park ishizaki mrs ishizaki were married following their marriage mrs ishizaki joined petitioner in operating his company which in about or began doing business under the name of stone collection stone collection in turn was succeeded in by privilege house inc both petitioner and mrs ishizaki were employed by privilege house during the year at issue the respective roles played by petitioner and mrs ishizaki in the operation of stone collection and privilege house can be broadly described as follows petitioner was primarily responsible for sales management and for research_and_development mrs ishizaki’s principal responsibilities focused on financial matters production scheduling and office management revenues at privilege house were generated though the sale to customers of home furnishing items manufactured by the company petitioner in his research_and_development capacity worked to design styles that would appeal to customers for those items selected to be offered to customers mrs ishizaki created a price list enumerating the intended selling prices petitioner then worked with commissioned salespersons to finalize sales to customers the salespersons would introduce petitioner to potential buyers as representing privilege house and petitioner would negotiate the final sales_price petitioner had q4e- authority to offer reasonable discounts such a sec_5 or percent in order to close sales but would seek the consent of mrs ishizaki if a buyer requested a more excessive allowance when an order was placed either petitioner or a salesperson would write up a sales order reflecting the final price and the order would go to mrs ishizaki for processing and placement on the production schedule subsequent payment from customers for purchased pieces was often remitted in the form of checks payable to privilege house during certain checks received by privilege house from customers were cashed at banks and check-cashing facilities rather than deposited into the corporation’s bank account the total amount of checks so cashed was approximately dollar_figure the funds obtained thereby were then used in significant part for personal expenses of the ishizakis the proceeds of the cashed checks were reported on neither privilege house’s corporate_income_tax return nor the ishizakis’ personal income_tax return at pertinent times and through at least petitioner and mrs ishizaki maintained what must be characterized as a relatively high standard of living the couple and their child resided in a four- to five-bedroom ranch-style home with a swimming pool in monterey park they leased the property at a rate of approximately dollar_figure to dollar_figure a month and also employed an individual for about dollar_figure a month to maintain their residence and take care of their daughter they purchased dollar_figure worth of furniture for their home in they kept at any given time an average of two to three vehicles typically leased which included a bmw a toyota four runner a porsche and a honda nsx they also owned a jet ski the family generally ate out several times per week and took vacations particularly ski vacations two to three times per year both spouses bought expensive clothing and owned watches and jewelry which were kept in bank safe deposit boxes petitioner primarily used a credit card for his purchases and then gave the receipts to mrs ishizaki bill payment and family finances were then handled by mrs ishizaki the couple also maintained a joint checking account on date respondent commenced an examination of privilege house the taxable_year under consideration was and the examination was begun on the basis of two checks obtained by the internal_revenue_service from a check-cashing business revenue_agent mayra encarnacion performed the examination and in connection therewith conducted an interview on date with mrs ishizaki and jane kim the accountant for privilege house and for the ishizakis personally ms encarnacion asked at the interview whether all corporate checks were deposited to the privilege house account and was initially told that they were subsequently however when ms encarnacion raised the -- - possibility of issuing summonses to customers to obtain copies of checks written to privilege house mrs ishizaki provided a list of cashed checks ms encarnacion also met at some point during the examination with petitioner during mrs ishizaki filed for separation from petitioner the divorce settlement was not yet finalized at the time of trial of this case in march of in the intervening period the record indicates that control of the privilege house business shifted between the spouses at the time of trial petitioner was no longer involved and had begun another furniture company of his own operating under the name of anderson daish on date respondent issued a notice_of_deficiency to petitioner and mrs ishizaki therein respondent determined that petitioners had dollar_figure in unreported income for in the form of constructive dividends from privilege house although mrs ishizaki did not petition the court for redetermination petitioner filed his petition in this case on date the petition expresses the alleged errors in the notice_of_deficiency as follows the determination of the tax set forth in the said notice_of_deficiency is based upon the following errors a the taxpayer 1s an innocent spouse and did not in any way benefit from the unreported income b the petitioner does not believe that he signed the tax_return for that year the facts upon which the petitioner relies as the - basis of the petitioner’s case are as follows a petitioner’s wife ran the business in question and the petitioner did not receive any benefit from any funds that were taken from the business b the petitioner has no memory of signing the tax_return petitioner did not and does not dispute the deficiency addition_to_tax or penalty as set forth in the notice_of_deficiency nor for that matter does mrs ishizaki respondent then answered denying and placing in dispute petitioner’s contentions after answering the petition respondent referred the case to its examination_division for the purpose of investigating the merits of petitioner’s entitlement to relief pursuant to sec_6015 revenue_agent david guerrero conducted this examination he initially spoke with ms encarnacion to gain background information and then interviewed petitioner in addition during the period that petitioner’s claim was under consideration respondent by letter provided mrs ishizaki with an opportunity to submit information regarding petitioner’s entitlement to relief but mrs ishizaki failed to respond mr guerrero began his evaluation with the requirements of sec_6015 and upon concluding that petitioner was entitled to full relief under that subsection did not consider petitioner’s entitlement to relief under sec_6015 or sec_6015 underlying mr guerrero’s conclusion was a judgment that the return was a joint_return --- - because although not signed by petitioner it was signed with his consent mr guerrero then determined that petitioner had no knowledge or reason to know of the understatement on the basis of his limited education and alleged lack of involvement in the financial affairs of the corporation thereafter this court decided 115_tc_118 in accordance with the holding in that case respondent on date mailed a notice to mrs ishizaki informing her of her right to intervene in the instant proceeding mrs ishizaki filed a notice of intervention with the court on date wherein she disputed petitioner’s entitlement to relief under sec_6015 trial was held on date and both petitioner and mrs ishizaki appeared were represented by counsel and offered testimony following trial all three parties submitted opening posttrial briefs respondent alone filed a reply brief the body of petitioner’s brief cites and discusses only repealed sec_6013 e but a sheet attached to the brief and labeled points and authorities in support of petitioner’ s contention he is an innocent spouse cites sec_6015 and enumerates its requirements no mention is made of other provisions of sec_6015 mrs ishizaki and respondent both take the position on brief that petitioner is not entitled to relief from joint_and_several_liability opinion i general rules as a general_rule sec_6013 provides that if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several an exception to such joint_and_several_liability exists however for spouses able to satisfy the statutory requirements for relief a prior_law prior to the enactment of the internal_revenue_service restructuring reform act of rra publaw_105_206 112_stat_734 sec_6013 governed the granting or denial of claims for relief from joint liability sec_6013 read in part as follows sec_6013 spouse relieved of liability in certain cases -- in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts -- - and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement the section then went on to impose an additional requirement in order for relief to be available that the understatement exceed a specified percentage of the income of the spouse who was seeking such relief see sec_6013 e b present law the rra revised and expanded the relief available to joint filers by striking subsection e from sec_6013 and by promulgating in its place a new sec_6015 rra sec_3201 e 112_stat_734 sec_6015 was also given retroactive effect to the extent that it was made applicable to any liability for tax arising after date and to any liability for tax arising on or before such date but remaining unpaid as of date rra sec_3201 112_stat_740 whereas sec_6013 had offered only a single avenue of relief based on a spouse’s lack of knowledge or reason to know of a substantial_understatement sec_6015 authorizes three types of relief subsection b provides a form of relief available to all joint filers and similar to but less restrictive than that previously afforded by sec_6013 subsection c permits a taxpayer who has divorced or separated to elect to have his or her tax_liability calculated as if separate returns had been filed subsection f confers discretion upon respondent to grant equitable relief based on all facts and circumstances in cases where relief is unavailable under subsection b or c as relevant to the present matter sec_6015 provides the following sec_6015 relief from joint_and_several_liability on joint_return a in general --notwithstanding sec_6013 d -- an individual who has made a joint_return may elect to seek relief under the procedures prescribed under subsection b and if such individual is eligible to elect the application of subsection c such individual may in addition to any election under paragraph elect to limit such individual’s liability for any deficiency with respect to such joint_return in the manner prescribed under subsection c any determination under this section shall be made without regard to community_property_laws b procedures for relief from liability applicable to all joint filers --- in general ---under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement apportionment of relief --if an individual who but for paragraph c would be relieved of liability under paragraph establishes that in signing the return such individual did not know and had no reason to know the extent of such understatement then such individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know c procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d burden_of_proof --except as provided in subparagraph a ii or c of paragraph each individual who elects the application of this subsection shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual blection --- a individuals eligible to make election --- in general --an individual shall only be eligible to elect the application of this subsection if-- i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a member of the same household as the individual with whom such joint_return was filed at any time during the 12-month_period ending on the date such election is filed c election not valid with respect to certain deficiencies --if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise toa deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress il preliminary matters a burden_of_proof we begin with a threshold observation regarding burden_of_proof in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a although recently enacted sec_7491 may operate in specified circumstances to place the burden on the commissioner the statute is effective only for court proceedings that arise in connection with examinations commencing after date rra sec c 112_stat_727 with respect to the case at bar the parties have stipulated that the examination of privilege house which led to the constructive dividends pertinent here began on date the record is bereft of any other evidence that would require applicability of sec_7491 and petitioner has at no time so argued we therefore are satisfied that petitioner bears the burden of establishing his entitlement to relief from joint_and_several_liability under the general rules furthermore we pause to observe that sec_7491 a provides that the burden-shifting provisions referenced above do not apply to any issue if any other provision of this title provides for a specific burden_of_proof with respect to such -- - issue sec_6015 c expressly requires the spouse electing relief to establish that he or she did not know or have reason to know of the understatement and sec_6015 explicitly places the burden_of_proof on the electing spouse to establish the portion of any deficiency allocable to him or her however because such provisions do not appear to specifically account for all requisite elements set forth in sec_6015 we in exercise of caution do not rely solely thereon we also point out at this juncture that in deciding whether petitioner has carried his burden_of_proof witness credibility 1s an important consideration moreover we are under no obligation to accept uncorroborated and self-serving testimony 87_tc_74 in this connection we note that having evaluated demeanor and content we found the credibility of both petitioner and mrs ishizaki to be questionable at best their testimony tended to be nonspecific inconsistent and patently self-serving such that the trial at times had a decided he said she said flavor accordingly our analysis below is based primarily on and limited by what could be reliably drawn from the totality of the evidence and testimony rather than by accepting in their entirety the statements of either spouse at face value b joint_return as a second preliminary matter we deal briefly with the issue of whether petitioner and mrs ishizaki filed a joint_return for within the meaning of sec_6015 while statements in the petition can be read to argue that the return at issue was not a proper joint_return of petitioner and mrs ishizaki and testimony indicates that mrs ishizaki signed petitioner’s name to the document we conclude that petitioner has conceded any contention in this regard the statement of points and authorities attached to petitioner’s brief includes the following in this case the irs has taken the position that a joint_return has been filed and the petitioner accedes to that position due to his allowing his former spouse to have control_over all of his finances and taxes during the term of the marriage petitioner also states in the body of his brief the parties stipulated that they filed a joint tax_return for satisfying sec_6013 a thus although former sec_6013 is not at issue and petitioner’s characterization is more explicit than the language used in the parties’ stipulations it is clear that no question of filing_status is being advanced we therefore turn to whether petitioner is eligible for relief from the joint_and_several_liability otherwise following from the joint_return filed til sec_6015 b as previously mentioned the two statutory bases for relief specifically referenced in petitioner’s submissions are former sec_6013 and sec_6015 since sec_6013 has been repealed and is no longer available to petitioner and since sec_6015 is considered to have replaced the analogous sec_6013 we view the statements made by petitioner in connection with either of the two statutes in light of the current requirements of sec_6015 in addition we note that cases interpreting former sec_6013 remain instructive in our analysis of the parallel requisites of sec_6015 114_tc_276 having previously concluded that a joint_return satisfying sec_6015 a was filed for we focus first on the second requirement set forth in sec_6015 sec_6015 b b mandates that the understatement_of_tax be attributable to erroneous items of the nonrequesting spouse a similar attribution provision was contained in former sec_6013 e b and has been construed by this and other courts as regards the pertinent legal standard the court_of_appeals for the fifth circuit has stated where omitted income is generated by the performance of substantial services by one spouse that income should be attributed to that spouse for purposes of -- - sec_6013 514_f2d_908 5th cir affg in part and revg in part on other grounds and remanding 61_tc_125 this court then applied the foregoing principle in grubich v commissioner tcmemo_1993_194 to a situation bearing marked resemblance to that now before us and also involving the omission_of_income generated by a business in grubich v commissioner supra mr and mrs grubich operated the original christmas store which sold holiday decorations and gift items mr grubich handled the financial and administrative side of the business id mrs grubich handled the artistic and decorative side creating merchandise displays and selecting inventory id we characterized the situation as follows although petitioner may not have understood how mr grubich handled the financial and tax affairs of the original christmas store and even though it was mr grubich who fraudulently omitted the items of gross_income from the gross_receipts reported on the schedule c of their returns there is overwhelming evidence that the gross_income itself rather than its omission was attributable to the joint efforts and activities of mr and mrs grubich petitioner along with her former husband actively and substantially participated in the business activity that generated the omitted income therefore the substantial understatements were attributable to grossly_erroneous_items of both mr grubich and petitioner lid furthermore because there was nothing in the record that would enable us to make an allocation of the relative value of petitioners’ respective services we concluded inasmuch as petitioner has not shown what part of the omitted income was attributable to mr grubich she has failed to satisfy the requirements of sec_6013 b id as was the case in grubich v commissioner supra petitioner here actively and substantially participated in the privilege house business which generated the unreported income in fact it was petitioner not mrs ishizaki who was involved in making and closing the sales which actually produced revenue for privilege house petitioner even testified at one point i worked hours a day seven days a week because she said ‘we’ re going to go broke if you don’t sell more furniture ’ while we do not opine regarding the truth of this statement in its entirety it at least stands for the proposition that petitioner played and does not dispute that he so played an important role in generating privilege house sales furthermore because there is nothing in the record that would enable us to allocate sales between the spouses based on the relative value of their services to the enterprise we cannot determine the respective amounts of income attributable to each accordingly since petitioner has failed to establish that any portion of the understatement is attributable solely to erroneous items of mrs ishizaki he has failed to prove that he satisfies the criteria for relief under sec_6015 - - moreover although the foregoing failure to meet the attribution prong of sec_6015 b is a sufficient basis on which to deny relief under that subsection we point out for the sake of completeness that other requisites of sec_6015 b are equally unfulfilled on the facts before us in particular sec_6015 c mandates that the requesting spouse have had neither knowledge nor reason to know of the understatement at the time the return was signed a requesting spouse is considered to have reason to know in this context if a reasonably prudent taxpayer in his or her position at the time the return was signed could be expected to know that the return contained an understatement or that further investigation was warranted butler v commissioner supra pincite hence the spouse seeking relief has a duty_of inquiry id pincite in applying the foregoing reason to know standard factors considered relevant include the alleged innocent spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past income levels income standards and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances id here the return at issue was signed on date and reported total income of dollar_figure as of that date the evidence regarding petitioner’s knowledge in general and the majority of the above factors in particular 1s in many respects inconsistent --- - and lacking in credibility it can be drawn from the record that petitioner’s educational background and involvement in family financial affairs were relatively limited however the couple’s accountant did testify that it was her practice to speak to both spouses in preparing the annual return so petitioner likely had some familiarity with family finances in addition petitioner’s involvement in the family business as well as similar furniture ventures was extensive it is also apparent that the family maintained a standard of living sufficiently high to at least call into question its sustainability for three persons on the level of income reported there is also little to suggest that mrs ishizaki was intentionally evasive or deceitful with respect to the couple’s finances rather it seems more probable that petitioner simply chose in many instances to turn a blind eye to the source of the funds paying the bills for a lifestyle in which he willingly participated furthermore the testimony in this case which probes the status of petitioner’s knowledge hardly buttresses petitioner’s protestations of innocence for example during direct examination petitioner first testified as follows q okay during there’s evidence that there were checks from customers of privilege house that were cashed and not deposited to privilege house when did you find out about that a when mayra visited me -- - q did you have any idea whether or not there was any unreported income in either the company called privilege house or your personal tax_return up until that date a no it was not aware of it until after she filed for the divorce when i started finding discoveries qo did you know that checks were being cashed occasionally from privilege house a after when she filed and i took over the business on august 15th of ’97 that’s when i started finding out then later during the direct examination petitioner gave the following testimony qo did you ever find out that there was a great deal of cash available in the--either under the control of you or rang ishizaki a at which part of time q any time a any time yes q when was that a she discussed to me about cash thing on the money q she told you about the cash in a correct she said i want you to go to the bank q okay who told you i want you to go to the bank a jane kim and rang q and what were you supposed to do at the bank - - a oh they give me a check and they told me to go to the bank and cash the check so she can pay the vendors q okay so you-- a to get a discount q so you went and cashed a check a correct sir q and what did you do with the cash a i gave it to her qo and how much was that check a sometimes big_number sometimes big_number q how many times did you do this a less than ten times qo okay were these checks written from privilege house a no sir those checks were a customer’s check qo okay and what--and when you went and cashed those checks what did you do with the cash a the check jane kim told me to go to a center bank manager and see him and i went to see this man and i give him the check he signs it then i go to the teller and get the cash and i give it to her then on cross-examination and in response to an inquiry regarding petitioner’s visits to the family’s safe deposit boxes he testified q okay was there ever any money in the safety deposit box a at the time yes qo how do you know that a ’96 i saw the money there q you saw the money there how much was there a at the highest i ever saw it was dollar_figure q okay and how did you verify that there was dollar_figure there a she told me that’s our savings finally toward the latter part of cross-examination petitioner added the following testimony regarding the cash transactions q oh okay at any time did you go to a check cashing place and cash checks a yes at the bank at the sahaen bank qo the sahaen bank a yes qo this is sahaen bank but not a check cashing place you didn’t go to a private check cashing place a check cashing place one time one or two times q and this was you voluntarily went a no she told me to go there q okay and the--can you remember the amounts of money that you cashed at any given time a between i think three four thousand or seven or eight thousand nothing above ten thousand q nothing above and what would you do with the money when you get it a i would give it back to her qo uh-huh a then she records everything and she tells me come in the office then sometimes she told me to--she will give me the money and go see a vendor go say hello and give him this bag hence as can be seen from the above excerpts petitioner’s testimony regarding the timing and extent of his awareness of the check cashing activity and its proceeds is fraught with inconsistencies and ambiguities for example petitioner stated that he first learned of the check cashing activity when visited by ms encarnacion which would indicate a date at some time after the initial interview on date he then testified that he participated repeatedly in the check cashing activity in and that he saw cash totaling dollar_figure in a safe deposit box during he also vacillated on the amounts times and locations of his participation in addition mrs ishizaki proceeded to testify that petitioner saw monthly sales reports for privilege house and that the couple discussed company and family finances throughout their marriage moreover petitioner was admittedly involved in negotiating many of the furniture sales made by privilege house and knew the prices at which items were sold to customers given that the return at issue was not signed until august of we are unable to say on this record that petitioner did not at that point have sufficient reason to know of unreported income to at minimum invoke a duty to inguire further - - furthermore based on these circumstances we in any event would be hard pressed to conclude that it would be inequitable to hold petitioner liable for the deficiency as is required under sec_6015 d all indications are that the ishizakis shared equally in the lifestyle funded by the cash transactions the facts at bar simply do not present the type of disadvantage and unfairness contemplated by the sec_6015 criteria we hold that petitioner is not entitled to relief under subsection b iv sec_6015 although it would not appear that petitioner has ever specifically advanced an argument under sec_6015 respondent on brief has addressed this issue we thus say a few words on the topic in order to more fully address the points raised by the litigants as a threshold consideration a requesting spouse is entitled to seek relief under subsection c only if at the time of the request the spouses are divorced legally_separated or have been living apart for the preceding months here because the record before us fails to establish that petitioner meets even these preliminary criteria we can afford him no relief under sec_6015 petitioner’s request for relief in this case was made through the vehicle of his petition filed on date as regards divorce legal_separation or separate habitation in -- p7 - relation to that date the evidence suggests the following first the record indicates that the ishizakis’ divorce settlement was not final even as of the time of trial in march of mrs ishizaki testified we not finalize our divorce situation yet such as asset and debts we haven’t finalized and she cited an upcoming may court appearance the record also contains a schedule of assets and debts filed as part of the divorce proceedings which is dated date further showing that formalities were in fact ongoing at least several months into the year second there is a complete absence of any documentary_evidence or testimony that would raise the inference of a legal_separation much less the date thereof third the record likewise fails to establish with any degree of certainty that petitioner and mrs ishizaki were not members of the same household at any time throughout the 1-year period preceding date mrs ishizaki mentioned that she had moved frequently during the pending divorce but offered no timeframes or dates petitioner stated that separation was filed for on date and alluded to a temporary apartment in late but he too was silent with respect to the critical time period we therefore simply are not in a position to guess whether petitioner and mrs ishizaki might have - - cohabited at any time during their lengthy divorce proceedings hence we hold that petitioner has failed to show that he is eligible to seek relief under sec_6015 lastly we note that because no party has either mentioned or discussed sec_6015 we do not consider the question of relief pursuant to subsection f to be properly before the court and we decline to address it further to reflect the foregoing decision will be entered for respondent
